MEMORANDUM***
The district court was not required to believe defendant’s self-serving and uncorroborated story. There was more than enough evidence for the court to find that defendant drove the car, drove it recklessly and thus lied to the park ranger. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979) (finding sufficient evidence where, “after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.